DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted on 3-12-21, 4-6-21 & 2-12-12 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 6 & 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Regarding claims 6 and 17 the recitation(s), “a keyed opening defined in the grommet” and “the at least one key is arranged to couple with the keyed opening in the grommet” are deemed non-enabling. The specification does not provided support for the claimed “keyed opening” and /or “key”. Since the specification does not provided support for the “keyed opening” and / or “key” a person having ordinary skill in the art would not have direction as to how to make and / or use the invention. Moreover, since the claimed “keyed opening” and / or “key” is a structural feature with respect to the claimed grommet, it appears that undue experimentation (i.e. optimal grommet structuring) would be needed to accomplish the structure as claimed. 

Claim 18 is rejected based on its dependency of rejected claim 17.

Allowable Subject Matter

4.	Claims 1-5, 7-16 and 19-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The cited prior art of record does not anticipate nor render obvious a tire pressure sensing module comprising a set of gripping structures disposed on coupling portion arcuate surfaces, wherein a valve is provided ..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20080276995 A1 Monitoring device attachment to rubber valve stems
WO 2018122924 A1 TIRE CONDITION DETECTING APPARATUS, CLAMP-IN VALVE AND TIRE VALVE UNIT
WO 2014108926 A1 METAL VALVE OF THE CLAMP-IN TYPE FOR INFLATING TYRES ASSOCIABLE WITH A TPMS TRANSDUCER
WO 2008055944 A1 TYRE VALVE FIXING ELEMENT
WO 2010114187 A1 TIRE PRESSURE MONITORING SYSTEM AND TIRE SENSOR THEREOF
US 20130233399 A1 VALVE STEM GROMMET STRUCTURE
US 20180333997 A1 CONFIGURABLE VALVE STEM ASSEMBLY
US 20030079537 A1 Pressure sensor intended to be mounted in a tire, and support therefor
US 20050087007 A1 Tire monitor system with spring retention clip
US 6805001 B2 Pressure detector adapted to be mounted in a tire

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE J ALLEN/Primary Examiner, Art Unit 2856